Exhibit 10.1

OMNIBUS AMENDMENT TO

PARTICIPATION AGREEMENT,

PUT OPTION AGREEMENT

AND CALL OPTION AGREEMENT

DATED AS OF MARCH 9, 2009

HEALTH NET FUNDING, INC.,

HEALTH NET, INC.,

LODGEMORE HOLDINGS INC.

ING BANK N.V.

and

HEALTH NET FINANCING, L.P.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

ARTICLE I DEFINITIONS AND INTERPRETATION

   1

ARTICLE II AMENDMENTS

   2

ARTICLE III COUNTERPARTS; MISCELLANEOUS

   3

ARTICLE IV GOVERNING LAW

   3

 

i



--------------------------------------------------------------------------------

THIS OMNIBUS AMENDMENT TO PARTICIPATION AGREEMENT, PUT OPTION AGREEMENT AND CALL
OPTION AGREEMENT (this “Amendment”), dated as of March 9, 2009, is entered into
among HEALTH NET FUNDING, INC., a corporation organized under the laws of the
State of Delaware (together with its permitted assigns and successors, “U.S.
Investor”), HEALTH NET, INC., a publicly traded U.S. Corporation (together with
its permitted assigns and successors, “U.S. Parent”), LODGEMORE HOLDINGS, INC.,
a Canadian corporation (together with its permitted assigns and successors,
“Canadian Investor”), ING BANK N.V., a public limited liability company
organized under the laws of the Netherlands (together with its permitted assigns
and successors, “Credit Risk Bank”), and HEALTH NET FINANCING, L.P., a Delaware
limited partnership (together with its permitted assigns and successors, the
“Partnership”).

WITNESSETH:

WHEREAS, U.S. Investor, U.S. Parent, Canadian Investor, Credit Risk Bank and the
Partnership entered into that certain Participation Agreement, dated as of
December 19, 2007, among U.S. Investor, U.S. Parent, Canadian Investor, Credit
Risk Bank and the Partnership, as amended by the First Amendment thereto, dated
as of April 29, 2008, and the Omnibus Amendment to the Participation Agreement
and Put Option Agreement, dated as of November 10, 2008, the “Participation
Agreement”;

WHEREAS, U.S. Investor, Canadian Investor and Credit Risk Bank are parties to
the Put Option Agreement, as amended;

WHEREAS, U.S. Investor, Credit Risk Bank (as assignee of U.S. Investor) and
Canadian Investor are parties to the Call Option Agreement; and

WHEREAS, U.S. Investor, U.S. Parent, Canadian Investor, Credit Risk Bank and the
Partnership wish to further amend certain provisions of the Participation
Agreement, Put Option Agreement and Call Option Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

Section 1.1. All capitalized terms used herein (including in the recitals above)
shall, unless otherwise defined herein, have the respective meanings set forth
in Appendix A to the Participation Agreement.

Section 1.2. In this Amendment, unless the context shall otherwise require:

(a) all references to sections, exhibits, schedules or appendices are references
to sections, exhibits, schedules or appendices of this Amendment unless
otherwise stated:

 

1



--------------------------------------------------------------------------------

(b) a reference to a law includes any amendment or modification to such law and
any rules or regulations issued thereunder or any law enacted in substitution or
replacement therefor;

(c) the headings are inserted for convenience only and shall not define or
limit, nor affect the interpretation of, the provisions hereof;

(d) words denoting the singular only shall include the plural and vice versa;

(e) “include” and “including” are not limiting; and;

(f) all references to documents are to those documents as amended, modified and
supplemented from time to time.

ARTICLE II

AMENDMENTS

Section 2.1. Amendment of the Participation Agreement. The definition of “Class
A Limited Partner Early Termination Event” in Appendix A to the Participation
Agreement is hereby amended as follows:

(a) any text in Schedule 2.1 hereto that is struck through shall be deleted; and

(b) any text in Schedule 2.1 hereto that is double underscored shall be added.

Section 2.2. Amendments to the Call Option Agreement.

(a) Section 2.02(a) of the Call Option Agreement is hereby amended as follows:

(i) any text in Schedule 2.2(a) hereto that is struck through shall be deleted;
and

(ii) any text in Schedule 2.2(a) hereto that is double underscored shall be
added.

(b) Section 2.02(d) of the Call Option Agreement is hereby amended as follows:

(i) any text in Schedule 2.2(b) hereto that is struck through shall be deleted;
and

(ii) any text in Schedule 2.2(b) hereto that is double underscored shall be
added.

Section 2.3. Amendments to Put Option Agreement.

 

2



--------------------------------------------------------------------------------

(a) Section 2.02(a) of the Put Option Agreement is hereby amended as follows:

(i) any text in Schedule 2.3(a) hereto that is struck through shall be deleted;
and

(ii) any text in Schedule 2.3(a) hereto that is double underscored shall be
added.

(b) Section 2.02(e) of the Put Option Agreement is hereby amended as follows:

(i) any text in Schedule 2.3(b) hereto that is struck through shall be deleted;
and

(ii) any text in Schedule 2.3(b) hereto that is double underscored shall be
added.

(c) Clause (k) Article IV of the Put Option Agreement is hereby amended by
deleting the words “U.S. Parent fails to have a Threshold Rating” and replacing
them with the word “[Reserved]”.

ARTICLE III

COUNTERPARTS; MISCELLANEOUS

Section 3.1. This Amendment may be signed in two or more counterparts which,
when taken together, shall constitute one and the same instrument.

Section 3.2. Excepted as amended hereby, the Participation Agreement, the Put
Option Agreement and the Call Option Agreement remain in full force and effect.
In addition, the parties confirm that (i) the Memorandum of Understanding
remains in full force and effect and (ii) any agreement entered into by the
parties amending a Transaction Document shall be considered a Transaction
Document.

ARTICLE IV

GOVERNING LAW

Section 4.1. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Omnibus Amendment has been executed on behalf of the
parties as of the day and year first above written.

 

HEALTH NET FUNDING, INC. By:  

/s/    Jonathan Rollins

Name:   Jonathan Rollins Title:   Treasurer HEALTH NET, INC. By:  

/s/    Jonathan Rollins

Name:   Jonathan Rollins Title:   Treasurer LODGEMORE HOLDINGS, INC. By:  

/s/    Kieran O’Donnell

Name:   Kieran O’Donnell Title:   Director ING BANK N.V. By:  

/s/    Albert Jan Visser

Name:   Albert Jan Visser Title:   Managing Director By:  

/s/    B. Petit-Yuelin

Name:   B. Petit-Yuelin Title:   Director



--------------------------------------------------------------------------------

HEALTH NET FINANCING, L.P. By:  

Health Net Funding, Inc.,

    as General Partner

By:  

/s/    Jonathan Rollins

Name:   Jonathan Rollins Title:   Treasurer



--------------------------------------------------------------------------------

Schedule 2.1

“Class A Limited Partner Early Termination Event” means (i) the exercise of the
Put Option pursuant to Section 2.02(a)(y) (but not 2.02(a)(x) or 2.02(b)) of the
Put Option Agreement or the deemed exercise of the Call Option as a result of
such exercise of such Put Option, unless U.S. Parent fails to have a Threshold
Rating at such time or (ii) the exercise of the Put Option pursuant to
Section 2.02(b) of the Put Option Agreement as a result of the occurrence of the
Credit Risk Bank Acceleration Event set forth in clause (v) or (vi) of the
definition thereof or the deemed exercise of the Call Option as a result of such
exercise of such Put Option or (iii) the exercise of the Call Option pursuant to
Section 2.02(a)(x) of the Call Option Agreement as a result of the Call Option
Early Termination Event set forth in Article IV(a)(y) of the Call Option
Agreement or the deemed exercise of the Put Option as a result of such exercise
of such Call Option or (iv) the exercise or deemed exercise of the Put Option as
a result of the occurrence of the Put Option Early Termination Event under
Article IV(m) of the Put Option Agreement or the deemed exercise of the Call
Option as a result of such exercise of such Put Option.



--------------------------------------------------------------------------------

Schedule 2.2(a)

Section 2.02. Exercise of Option.

(a) The Call Option may be exercised by U.S. Investor serving a notice upon
Canadian Investor (a “Call Option Notice”) (x) at any time during the
continuance of a Call Option Event or (y) at any time after December 20February
2, 2009, in each case specifying a Call Exercise Date not sooner than five
fifteen (15), and not later than eight (8), Business Days from the date of
receipt of the Call Option Notice; provided that, in the case of a Call Option
Event described in Section 3.01 (b), (c) or (d), if, as determined by U.S.
Investor, any such change referred to therein would clearly have prospective
effect only, U.S. Investor shall not designate a Call Exercise Date earlier than
the later of (1) fifteen (15) Business Days from the date of the Call Option
Notice and (2) the date that is forty-five (45) days prior to the effective
date, as reasonably determined by U.S. Investor, for such change; provided
further that, if a Call Option Notice is delivered pursuant to clause (x) above,
U.S. Investor shall also specify in such Call Option Notice the Call Option
Event that has occurred and is continuing (including, in the case of the Call
Option Events described in Section 3.01 (b), (c), (d) and (e), such other
information required pursuant to Section 3.02).

Notwithstanding the foregoing,

(i) upon the occurrence of a Call Option Early Termination Event under clause
(d) or (e) of Article IV, U.S. Investor shall be deemed to have delivered a Call
Option Notice specifying a Exercise Date of ten (10) Business Days after the
occurrence of such Event of Bankruptcy or such event under clause (e) of Article
IV, as the case may be, and any Call Option Notice delivered or deemed delivered
hereunder specifying a later Call Exercise Date shall be deemed to have been
revoked;

(ii) if a Call Option Notice (which has not been revoked or deemed revoked)
specifying a Call Exercise Date of not later than December 20, 2012 shall not
have been delivered (or deemed delivered) before October 20,2012 U.S. Investor
shall be deemed to have delivered a Call Option Notice on that day specifying a
Call Exercise Date of December 20, 2012. Any Call Option Notice specifying a
later Call Exercise Date shall be deemed to have been revoked;

(iii) if a Put Option Notice is delivered (or deemed to be delivered (other than
a deemed delivery pursuant to clause (iii) of Section 2.02(a) of the Put Option
Agreement)) pursuant to Section 2.02 of the Put Option Agreement (other than as
a result of the occurrence of a Put Option Early Termination Event described in
clause (d) of Article IV of the Put Option Agreement), U.S. Investor shall be
deemed to have delivered a Call Option Notice specifying a Call Exercise Date of
five (5) Business Days after prior to the Put Exercise Date specified (or deemed
to be specified) in such Put Option Notice (or, in the case of the deemed
delivery of a Put Option Notice as a result of the occurrence of a Put Option
Early Termination Event described in clause (d) of



--------------------------------------------------------------------------------

Article IV of the Put Option Agreement, five (5) Business Days after the Put
Exercise Date) unless such Put Option Notice specifies (or is deemed to specify)
a Put Exercise Date of December 20, 2012 in which case, U.S. Investor shall be
deemed to have delivered a Call Option Notice specifying a Call Exercise Date
which is the same as the Put Exercise Date and the transfer of the Class A
Limited Partnership Interest shall be consummated under this Agreement; and

(iv) any Call Option Notice deemed to have been delivered as a result of the
delivery of a Put Option Notice shall be deemed to have been revoked if such Put
Option Notice shall have been revoked or deemed to have been revoked pursuant to
the Put Option Agreement.



--------------------------------------------------------------------------------

Schedule 2.2(b)

Section 2.02 Exercise of Option

(d) For the avoidance of doubt, (x) no delivery (or deemed delivery) of a Put
Option Notice in accordance with the Put Option Agreement shall prohibit or
restrict the subsequent delivery or deemed delivery of a Call Option Notice in
accordance with this Section 2.02, if U.S. Investor would in accordance with
this Section 2.02 be permitted to specify or be deemed to specify in such Call
Option Notice (and U.S. Investor actually specifies or is deemed to specify) a
Call Exercise Date earlier than the Call Exercise Date deemed specified as a
result of the delivery of such Put Option Notice and (y) no delivery (or deemed
delivery) of a Call Option Notice in accordance herewith shall prohibit or
restrict the subsequent delivery or deemed delivery of a Call Option Notice in
accordance with this Section 2.02, if U.S. Investor would in accordance with
this Section 2.02 be permitted to specify or be deemed to specify (and U.S.
Investor actually specifies in the second such Call Option Notice or is deemed
to specify) a Call Exercise Date earlier than the Call Exercise Date specified
in the first such Call Option Notice. Upon the delivery or deemed delivery of
any such subsequent Call Option Notice all prior Call Option Notices shall be
deemed revoked.



--------------------------------------------------------------------------------

Schedule 2.3(a)

Section 2.02. Exercise of Option.

(a) The Put Option may be exercised by Canadian Investor serving a notice upon
Credit Risk Bank (a “Put Option Notice”) (with a copy to U.S. Investor) (x) at
any time during the continuance of a Put Option Event or (y) at any time after
December 20 February 2, 2009, which Put Option Notice must specify a Put
Exercise Date not sooner than ten (10) Business Days (or, in the case of a Put
Option Notice delivered pursuant to clause (y) at a time when U.S. Parent has a
Threshold Rating, not sooner than thirty (30) days) from the date of receipt of
the Put Option Notice; provided that, in the case of a Put Option Event
described in Section 3.01(b), (c) or (d), if, as determined by Canadian
Investor, any such change referred to therein would clearly have prospective
effect only, Canadian Investor shall not designate a Put Exercise Date earlier
than the later of (1) ten (10) Business Days from receipt by Credit Risk Bank of
the Put Option Notice and (2) the date that is forty-five (45) days prior to the
effective date, as reasonably determined by Canadian Investor, for such change;
provided, further, that, if a Put Option Notice is delivered pursuant to clause
(x) above, Canadian Investor shall also specify in such Put Option Notice the
Put Option Event that has occurred and is continuing (including, in the case of
the Put Option Events described in Section 3.01(b), (c), (d) or (e), such other
information required pursuant to Section 3.02).

Notwithstanding the foregoing:

(i) upon the occurrence of a Put Option Early Termination Event under (A) clause
(d) of Article IV, Canadian Investor shall be deemed to have delivered a Put
Option Notice specifying a Put Exercise Date of the date of the occurrence of
such Put Option Early Termination Event or (B) clause (m) of Article IV,
Canadian Investor shall be deemed to have delivered a Put Option Notice
specifying a Put Exercise Date of thirty (30) days following the occurrence of
such Put Option Early Termination Event, and any Put Option Notice delivered or
deemed delivered hereunder specifying a later Put Exercise Date shall be deemed
to have been revoked;

(ii) if a Put Option Notice (which has not been revoked) specifying a Put
Exercise Date of not later than December 20, 2012 shall not have been delivered
(or deemed delivered) before October 20, 2012, Canadian Investor shall be have
delivered a Put Option Notice on that day specifying a Put Exercise Date of
December 20, 2012. Any Put Option Notice specifying a later Put Exercise Date
shall be deemed to have been revoked;

(iii) if a Call Option Notice is delivered (or deemed delivered (other than a
deemed delivery pursuant to clause (iii) of Section 2.02(a) of the Call Option
Agreement)) pursuant to Section 2.02 of the Call Option Agreement (other than
with respect to the occurrence of a Call Option Early Termination Event under
clause (d) or (e) of Article IV of the Call Option Agreement), then unless the
Class A Limited Partnership Interest is transferred pursuant to the Call Option
Agreement on the Call Exercise Date and all of the payments required by Section



--------------------------------------------------------------------------------

2.03 shall have been made on the Call Exercise Date, Canadian Investor shall be
deemed to have delivered a Put Option Notice on the Call Exercise Date
specifying a Put Exercise Date of five (5) Business Days prior to which is the
same as the Call Exercise Date specified in such Call Option Notice; provided
that in the case of any unless such Call Option Notice which specifies (or is
deemed to specify) a Call Exercise Date of December 20, 2012, in which case,
Canadian Investor shall, as of the delivery of such Call Option Notice, be
deemed to have delivered a Put Option Notice, specifying a Put Exercise Date
which is the same as the Call Exercise Date and the transfer of the Class A
Limited Partnership shall be consummated under the Call Option Agreement; and

(iv) any Put Option Notice deemed to have been delivered as a result of the
delivery of a Call Option Notice shall be deemed to have been revoked if such
Call Option Notice shall have been revoked or deemed to have been revoked
pursuant to the Call Option Agreement.



--------------------------------------------------------------------------------

Schedule 2.3(b)

Section 2.02 Exercise of Option

(e) For the avoidance of doubt, (x) no delivery (or deemed delivery) of a Call
Option Notice in accordance with the Call Option Agreement shall prohibit or
restrict the subsequent delivery or deemed delivery of a Put Option Notice in
accordance with this Section 2.02, if Canadian Investor would in accordance with
this Section 2.02 be permitted to specify in such Put Option Notice or be deemed
to specify (and Canadian Investor actually specifies or is deemed to specify) a
Put Exercise Date earlier than the Put Exercise Date deemed specified as a
result of the delivery of such Call Option Notice and (y) no delivery (or deemed
delivery) of a Put Option Notice in accordance herewith shall prohibit or
restrict the subsequent delivery or deemed delivery of a Put Option Notice in
accordance with this Section 2.02, if Canadian Investor would in accordance with
this Section 2.02 be permitted to specify or be deemed to specify (and Canadian
Investor actually specifies in the second such Put Option Notice or is deemed to
specify) a Put Exercise Date earlier than the Put Exercise Date specified in the
first such Put Option Notice. Upon the delivery or deemed delivery of any such
subsequent Put Option Notice all prior Put Option Notices shall be deemed
revoked.